                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

LINDSEY GARRISON, as Parent
and Natural Guardian of H.G.

             Plaintiff,

v.                                               Case No: 2:21-cv-131-SPC-MRM

THE UNITED STATES OF
AMERICA,

              Defendant.
                                          /

                                        ORDER 1

       Before the Court is Plaintiff Lindsey Garrison’s Motion to Extend Time

for Service of Complaint. (Doc. 11). Plaintiff sued the United States under the

Federal Tort Claims Act in February 2021. (Doc. 4). When over ninety days

lapsed without Plaintiff serving the operative pleading, the Court issued an

order to show cause on why this action should not be dismissed. (Doc. 10). In

response, Plaintiff explains that she has been unable to serve the United States

Department of Justice (“DOJ”) in Washington, D.C. by personal service




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
because the building has been closed to the public. (Doc. 11). Plaintiff thus

asks for forty-five more days to complete service.

      Federal Rule of Civil Procedure 4(m) governs the time limits for service.

And it gives the court two options if a plaintiff does not serve a defendant

within 90 days after filing the complaint: (1) dismiss the action without

prejudice; or (2) order that service be made within a specific time. Fed. R. Civ.

P. 4(m). But neither option is available if the plaintiff shows good cause for

failing to serve. Id. In that scenario, the court must extend the time for service.

      Plaintiff offers little explanation on good cause. As best the Court can

tell, Plaintiff argues good cause exists because the COVID-19 pandemic has

closed the DOJ’s headquarters making personal service impossible.              But

Plaintiff misses the mark. Federal Rule of Civil Procedure 4(i) outlines the

procedure for serving the United States, and personal service on the DOJ

headquarters is not mentioned. Plaintiff is represented by counsel, and her

attorney’s apparent misreading of Rule 4(i)’s plain language does not

constitute good cause under the facts here. See generally United States v.

Davenport, 668 F.3d 1316, 1324 (11th Cir. 2012) (stating “attorney error based

on a misunderstanding or misinterpretation of the law generally cannot

constitute excusable neglect”). Without more explanation from Plaintiff, there

is no good cause to bind the Court to extend the time for service.




                                        2
      However, the Court will still exercise its discretion to give Plaintiff more

time to serve the Amended Complaint. The Court does so, in an abundance of

caution, to avoid any potential statute of limitations problem Plaintiff could

face if the Court dismisses this action.

      Accordingly, it is now

      ORDERED:

      Plaintiff Lindsey Garrison’s Motion to Extend Time for Service of

Complaint (Doc. 11) is GRANTED in part and DENIED in part.

      1. The Court grants the motion as much as Plaintiff has until on or

         before July 7, 2021, to serve the operative pleading per the Federal

         Rules of Civil Procedure.

      2. The motion is denied in all other respects.

      DONE and ORDERED in Fort Myers, Florida on June 23, 2021.




Copies: All Parties of Record




                                           3
